Alyey, J.,
delivered the opinion of the Court.
These cases having been moved from the Circuit Court for Carroll county, in which they were instituted, to the Circuit Court for Frederick county, on the suggestion of Stephen R. Gore, the first-named of the defendants, the right of removal at the instance of the defendants, or any one of them, was exhausted. Either party to the cause has the right of removal, not to be exercised, however, more than once; but the term “ party,” as employed in the Constitution, Article 4, section 8, and the Act of 1868, ch. 180, to regulate and give force to the Constitutional provision, when applied to civil causes, must be taken in a collective and representative sense, where there are more persons than one as plaintiffs or defendants, and, therefore, as there can be no severance, all applications to remove in such cases must be taken as made on behalf of all the persons constituting the party — plaintiffs or defendants, as the case may be. Any other construction would work the greatest inconvenience, if not, in many cases, a total defeat of all trial. For, if there should happen to be more individual defendants to a cause than there are judicial circuits in the State, (a thing of not unfrequent occurrence,) and each defendant had a separate and consecutive right of removal, as is claimed in the present instance, by electing to remove to a different circuit from that in which the cause might be at the *500time depending, as could be done, it is easily seen how justice could be defeated, and the whole judicial power of the State put at defiance, by such a device. Certainly, the framers of the. Constitution never contemplated a construction of the clause in regard to removal of causes that could lead to such a result. If, in the cases before us, the individual defendant, whose application was gratified by the Circuit Court for Frederick county, has the right to remove, the right equally exists to the remaining defendants; and they may each exercise the right, and, before these cases can be brought to trial, they may find their way into nearly every judicial circuit of the'State, as there are seven defendants in each cause. Seeing to what consequences the construction contended for leads, we cannot, for a moment, suppose it to be sound; and we are, therefore, of opinion that the Circuit Court for Frederick county committed error in ordering the removal of these cases to the Circuit Court for Howard county. Its order, in both cases, will be reversed,'leaving the cases to be tried in the Circuit Court for Frederick county, unless removed on application of the plaintiffs.
(Decided 17th June, 1870.)

Orders reversed.